DETAILED ACTION
In response to the Response filed on April 12, 2022, claims 1-5 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities: 
Claim 1: the recitation of “where said body member is split, said internal fluid gate” is suggested to be recited as --where said body member is split to form the plurality of flexible fins, said hollow internal fluid gate--.
Claim 3: the recitation of “a distal tip of each elongate shaft protrudes from a distal end of the respective cavities in which said elongate shaft is embedded within” should be recited as --a distal tip of each elongate shaft protrudes from a distal end of the respective cavities in which each of said elongate shaft is embedded within-- to avoid any confusion.
Claims 2-5 are objected for incorporating the above informalities through their respective claim dependencies. 



Response to Arguments
Applicant’s arguments, see pgs. 3-4, filed April 12, 2022, with respect to claim 1 have been fully considered and are persuasive.  The previous 35 U.S.C. 102(a)(1) rejection of claims 1-5 has been withdrawn.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record does not singly or in combination disclose a cannula comprising a body member, an elongate shaft embedded within each of the cavities, and a hollow internal fluid gate as required by the claims.
The closest prior art of record is Li (US Pub. No. 2011/0092912 A1), Fischvogt (US Pub.
No. 2010/0249517 A1), Rodrigues, Jr. (US Pat. No. 8,679,151 B2), Hanypsiak (US Pub. No. 2008/0242930 A1), Sohn (US Pat. No. 6,565,536 B1), Edoga (US Pub. No. 2006/0129165 A1), Taylor (US Pat. No. 5,279,564), Heckele (US Pat. No. 5,309,894), Aboul-Hosn (US Pat. No. 6,228,063 B1), Flom (US Pat. No. 5,971,960), Kohl (US Pat. No. 3,397,699), Whitmore (US Pat. No. 6,929,621 B2), and Lozman (US Pub. No. 2011/0034775 A1).
Regarding claim 1, the closest prior art of record do not explicitly disclose,
singly or in combination, the specifics of the body member and the relative positioning of elongate shaft in the body member as claimed. See also applicant’s argument on pgs. 3-4 for details regarding Rodrigues, Jr. Moreover, while Hanypsiak, Whitmore, Sohn, and Edoga discloses a cannula with a port for surgical tools with the inner wall and the outer wall of the body member being split to form branches, they do not further disclose the cavity, the elongate shaft or the hollow internal fluid gate required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783